Title: Enclosure: Money to Receive and to Pay, 30 April 1775
From: Washington, George
To: 



Apl 30th 1775.



Money to receive—May 1775.



From William Fitzhugh Esqr. Rent

£  22.10.0


Mr James Hunter

10. 0.0



Colo. Warner Lewis Intt due in Novr

40.    


Honble Jno. Page’s Exrs Intt
£ 15. 0. 



Mr Thos Adams—on Acct of Mr Jno. Fry

54.11.4


Messrs Balfour & Barraud

880. 0.1


Mr Frans Whiting Berkeley

50.    


Doctr Walker—his acct first ded[ucte]d

6. 7.4


Armistead Exrs—8th Decr 1772
104. 3.3



Intt thereon




Colo. Baylors Exr 8 yrs Intt of Colo. Bernd Moores Bond for £1338.11
535. 8.0



Thos Newton Junr Esqr.




Mr James Hill—if not paid to Mr Custis; should he be down




From Colo. Byrd—left with him for me by Genl Lee

15. 0.0


From the Exrs of Jno. Page Esqr. his Bond given you
300. 0. 




954.11.3
£1078. 8.9


Money to pay—May 1775.



To Mr Wm Brent on Acct of Mr Jas Mercer

£ 125. 0.0


To Mr James Mercer abt 35 or

40.    


To Mr Mazzei for self
£ 12.10. 



Mr Custis
12.10. 



To the Treasurer for Mr Taits Salt scheme—Fairfax Subsn

10. 0.0


To Mr Yates for Mr Rob. Rutherfd

50.    


To my Mother—her Balle after you have allowd for the wheat & my Brother Chas has allowd for what Corn he has sold from the Plantation



To Mr Thos Lawson abt

45. 0.0



£ 25. 0. 
£ 270.    


Dr Sir
Please to receive and pay the above Accts agreeably to the Memm furnish’d you by Yr Most Obedt

Go: Washington

